   1    NATHAN A. SCHULTZ (SBN 223539)
        nschultzesq@gmail.com
   2    LAW OFFICE OF NATHAN A. SCHULTZ, P.C.
        10621 Craig Road
   3    Traverse City, MI 49686
        Telephone: 310-429-7128
   4

   5   Counsel for Christina Ensign, Felix Arts
       and Carol Sue Sproule
   6

   7

   8
                                 UNITED STATES BANKRUPTCY COURT
   9
                                 NORTHERN DISTRICT OF CALIFORNIA
  10
                                        SAN FRANCISCO DIVISION
  11

  12
       In re:                                            Chapter 11
  13
     PROFESSIONAL FINANCIAL                              CASE NO. 20-30604
  14 INVESTORS, Inc., et al., 1
                                                         (Jointly Administered)
  15                                Debtors.
  16                                                      NOTICE OF APPEARANCE AND
                                                          REQUEST FOR NOTICES AND SERVICE
  17                                                      OF PAPERS
  18
  19
                PLEASE TAKE NOTICE that pursuant to § 1109(b) of the United States Bankruptcy
  20
       Code and Rules 2002 and 9010(b) of the Bankruptcy Rules, the attorney listed below hereby
  21
       appears as counsel to (1) Christina Hariclia Ensign, as Trustee of the Amended and Restated
  22
       Christina Hariclia Ensign Trust dated August 15, 1996; and (2) Felix Arts and Carol Sue
  23
       Sproule, as Trustees of the Arts-Sproule Family Trust dated December 3, 2018 (the “Creditors”)
  24
       in the above-captioned chapter 11 case and request that copies of any and all notices, pleadings,
  25
       motions, orders to show cause, applications, petitions, memoranda, affidavits, declarations,
  26
                1
                      A complete list of the Debtors and their respective chapter 11 case numbers may
  27   be found at www.donlinrecano.com/pfi. The federal tax identification numbers of each of the
       Debtors is also available in the bankruptcy petitions of each Debtor, also available at the Donlin
  28   Recano website.

Case: 20-30604      Doc# 635     Filed: 05/13/21    Entered: 05/13/21 14:32:57        Page 1 of 2
   1   orders, disclosure statement(s) and plan(s) of reorganization, or other documents filed or entered
   2   in this case be transmitted to:
   3                                     Law Office of Nathan A. Schultz, P.C.
                                         Attn: Nathan A. Schultz
   4                                     10621 Craig Road
                                         Traverse City, MI 49686
   5                                     Telephone:     310-429-7128
                                         Email: nschultzesq@gmail.com
   6

   7           PLEASE TAKE FURTHER NOTICE the Creditors do not intend, nor shall either of
   8   them be deemed, through this Notice of Appearance and Request for Notices and Service Of
   9   Papers, to waive any substantive or procedural rights, including, without limitation, (i) the right
  10   to have a United States District Judge determine de novo all non-core proceedings (and all core
  11   proceedings as to which the Bankruptcy Court lacks authority to enter judgments or final orders),
  12   (ii) the right to a trial by jury in any proceeding so triable in this case or any case, controversy, or
  13   proceeding related to this case, (iii) the right to have the United States District Court withdraw
  14   the reference in any matter subject to mandatory or discretionary withdrawal, (iv) any right to
  15   object to the jurisdiction of the Bankruptcy Court, or to venue in the Norther District of
  16   California, for any purpose other than with respect to this Notice of Appearance and Request for
  17   Notices and Service Of Papers, or (v) any other rights, claims, actions, defenses, setoffs,
  18   recoupments, or remedies to which either of them are or may be entitled under any agreement(s),
  19   in law or in equity, all of which rights, claims, actions, defenses, setoffs, recoupments, and
  20   remedies each of the Creditors expressly reserves.
  21

  22   Date: May 13, 2021                                LAW OFFICE OF NATHAN A. SCHULTZ, P.C.
  23
                                                           By: /s/ Nathan A. Schultz
  24                                                          NATHAN A. SCHULTZ (SBN 223539)
  25                                                           10621 Craig Road
                                                               Traverse City, MI 49686
  26                                                           Telephone: 310-429-7128
                                                               Email: nschultzesq@gmail.com
  27
                                                               Counsel for Christina Ensign, Felix Arts and
  28                                                           Carol Sue Sproule

Case: 20-30604      Doc# 635      Filed: 05/13/21      Entered: 05/13/21 14:32:57         Page 2 of 2
